DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 5-7, 9-11 are canceled.
Drawings
The drawings were received on 12/1/2020.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Declaration of Dr. Hosoya, filed 12/1/2020 establishes that the closest prior art, Rotman-Pikielny, modeled mutant pendrin in COS7 cells, an African green monkey fibroblast-like cell line.  While they looked for intracellular aggregation in the cytoplasm, no intracellular pendrin aggregates were found.  Further search of the prior art literature did not identify cytoplasmic (intracellular) mutant pendrin aggregates in Pendred syndrome patients.  In contrast, Dr. Hosoya established that cytosolic aggregates of mutant pendrin, in intracellular locations which are not in ER, were discovered and are the basis for the instant invention.
Applicant’s arguments are persuasive: they center on differences in observations of Rotman-Pikielny of Pendred syndrome and the instant application.  Rotman-Pikielny discusses the retention of three mutant pendrins in the endoplasmic reticulum.  The model utilized are COS7 cells, transfected with vectors encoding GFP chimeras with mutant pendrins.  COS7 are an African green monkey fibroblast-like cell line, whereas the instant invention utilized human iPS cells from Pendred patients, for the human inner ear.  In the prior art, while there was an attempt to identify intracellular aggregates, none were found; the mutant pendrins localized to the ER.  Observed mutant pendrin aggregates were found in the cytoplasm and not in the ER.  The instant claimed patient population requires pendrin intracellular aggregates in an inner ear pendrin positive cell, having a decrease in viability under stress compoared to a normal inner ear pendrin positive cell.  In view of the Hosoya Declaration, evidence shows the prior art does not reasonably identify these claimed characteristics of the patients treated, but the instant application provides evidence.  Thus, the rejection of record has been overcome by this showing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611